Citation Nr: 0529057	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
low back disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to March 
1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2000 and June 2001 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2  A left knee disability is not shown to be related to 
service or related to a service-connected disability.

3.  A right knee disability is not shown to be related to 
service or related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
March 2001, May 2004 and May 2005 that told the veteran what 
was necessary to substantiate his claims of entitlement to 
service connection for his knee disabilities.  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC) and Supplemental Statement of the Case 
(SSOC), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 and May 2005 letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  The May 2004 letter contains a specific request 
that the veteran submit any additional evidence that pertains 
to his claim.  He was asked to tell VA about any other 
records that might exist to support his claims.  Thus, the 
Board considers VA's notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
records from the Florida Department of Corrections, and 
scheduled the veteran for a VA examination.  The veteran 
failed to report for the VA examination, and has failed to 
report for two scheduled Travel Board hearings.  The Board 
notes that the veteran's representative has stated the 
veteran is homeless, but the notices of the hearings and the 
VA examination were not returned as undeliverable.  In fact, 
no mail sent by the RO has been returned as undeliverable.  
It is the veteran's responsibility to keep VA informed of a 
mailing address and the RO mailed all notices to the 
veteran's last address of record.  The Board will decide the 
veteran's claim based on the evidence of record, since he has 
failed to report for a VA examination.  38 C.F.R. § 3.655 
(2005).  The veteran has not indicated that there is 
additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection for left and right 
knee disabilities, claimed as secondary to a low back 
disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show a diagnosis of 
chondromalacia patella of the left knee in October 1979 and 
complaints of right and left knee pain in the same month.  
There is no indication that this disability continued, there 
is no separation examination of record.  The first post-
service treatment records are from 1988 to 1991 and do not 
indicate any complaints regarding the knees.

VA treatment records from 1999 to 2004 do indicate complaints 
regarding the knees, but there is no indication of a link to 
service or a link to a service-connected disability.  The 
veteran had right knee surgery in 1999 to repair a ruptured 
patellar tendon suffered in 1998.  The veteran has complained 
of pain radiating from his back to his legs and knees.  As 
noted in the previous Board decision dated in April 2004, the 
veteran has filed a claim seeking an increased rating for his 
low back disability.  That claim is currently being developed 
and adjudicated by the RO.  Pain radiating to the lower 
extremities is properly rated as part of the low back 
disability, rather than as a knee disability.  None of the 
treatment notes indicate a direct link to service.  The 
veteran was scheduled for a VA examination but did not 
report.  The medical evidence of record does not suggest any 
direct link to service.  Therefore, direct service connection 
is not warranted for a left or right knee disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

The veteran has claimed that his left and right knee 
disabilities should be service connected because they are 
secondary to low back disability, which is service-connected.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

None of the medical evidence suggests a link between the 
veteran's low back disability and his current knee 
disabilities.  The VA treatment records are essentially 
silent with respect to the etiology of the veteran's knee 
disabilities.  The veteran did have surgery to repair a 
ruptured tendon suffered in 1998.  As noted above, the 
veteran has complaints of pain radiating to his legs from his 
back.  This disability is properly evaluated as part of his 
low back disability and is not currently before the Board.  
The veteran's claim was remanded for an examination and to 
obtain an opinion as to whether or not his knee disabilities 
were related to his low back disability.  The veteran did not 
report for that examination.  The notice of the examination 
was mailed to the veteran's address of record and was not 
returned as undeliverable.  The Board will adjudicate the 
veteran's claim based on the evidence of record.  38 C.F.R. 
§ 3.655 (2005).

Based on the above, the Board finds that entitlement to 
service connection for left and right knee disabilities is 
not warranted.  There is no medical evidence of record that 
suggests a relationship between the low back disability and 
the knee disabilities.  The Board acknowledges that the 
veteran is of the opinion that his knee disabilities are 
related to service. However, while he is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for right and left knee 
disabilities, to include as secondary to a service-connected 
low back disability, is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


